Citation Nr: 0109956	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  97-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, including on the basis of the extra-
schedular provision, 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In August 1998, the veteran testified at a Board hearing 
before the undersigned Board Member.

In a November 1998 remand, the Board requested further 
development, including obtaining private treatment records 
and consideration of the criteria for rating mental disorders 
that were in effect before November 7, 1996.  Having 
completed the development required in the Board's remand, the 
appeal is now before the Board for consideration.
 

FINDINGS OF FACT

1.  The veteran has no service-connected disabilities. 

2.  The veteran's nonservice-connected disabilities consist 
of paranoid schizophrenia/schizoaffective disorder and 
dysthymic disorder, each rated as 30 percent disabling; 
depressive neurosis and antisocial personality due to cocaine 
and alcohol abuse (willful misconduct), rated as 
noncompensable; his combined nonservice-connected disability 
rating is 50 percent.

3.  The veteran was born in April 1950, has a GED, and 
previously worked as a messenger, cook, janitor, security 
guard, truck driver, waste water treatment operator, 
custodian, a flag man for a tree service, and 
warehouseman/material handler.  He last worked in February 
1996.

4.  The veteran's non-misconduct psychiatric disabilities are 
not productive of total disability and are not sufficient to 
preclude the average person from following a substantially 
gainful occupation.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for nonservice-connected (NSC) pension 
purposes have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521, 
5107 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.102, 3.301(c)(2)-(3), 3.321(b)(2), 3.340, 
3.342, 4.15, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), a 
pension is available to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to NSC disabilities which are not 
the result of his own willful misconduct.  Permanent and 
total disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.340(b), 4.15 (2000).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first is to establish that the veteran has 
a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(rating schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. 
§§ 3.340(a), 4.15.  This process involves rating and then 
combining each disability under the appropriate diagnostic 
code to determine whether the veteran holds a combined 100 
percent schedular evaluation for pension purposes.  In 
determining the combined figure, NSC disabilities are 
evaluated under the same criteria used to evaluate service-
connected disabilities.  Individual evaluations are then 
added pursuant to the combined ratings table.  See 38 C.F.R. 
§ 4.25 (2000).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that he (as opposed to the 
average person) has a lifetime impairment precluding the 
veteran from securing and following substantially gainful 
employment.  38 U.S.C.A. 
§ 1502, 1521(a); 38 C.F.R. § 4.17 (2000).  Under this 
analysis, if there is only one such disability, it must be 
ratable at 60 percent or more, and; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, with a combined disability evaluation 
of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability evaluation for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2); 4.17(b).

As noted above, entitlement to pension benefits may be 
awarded if the veteran is unemployable as a result of 
permanent disabilities or if he experiences disabilities 
which would preclude the average person from following a 
substantially gainful occupation, if it is reasonably certain 
that the disabilities are permanent.  38 U.S.C.A. § 1502; 38 
C.F.R. § 4.15.  An analysis of the propriety of the 
evaluation assigned for each of the veteran's NSC 
disabilities is therefore warranted. 

Disability evaluations are determined by the criteria set 
forth in rating schedule found in 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations are to be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent (noncompensable) evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

A review of the record reveals that the veteran currently has 
no service-connected disabilities.  However, in the most 
recent rating decision of record, dated in January 2000, the 
RO determined that the veteran's non-misconduct, NSC 
disabilities included paranoid schizophrenia/schizoaffective 
disorder and dysthymic disorder, each evaluated as 30 percent 
disabling; and depressive neurosis and antisocial personality 
due to cocaine and alcohol abuse (willful misconduct), 
evaluated as noncompensable.

A review of the claims file shows that the veteran was 
hospitalized as early as May 1974 at a VA Medical Center 
(VAMC) for hostility, paranoid feelings and auditory 
hallucinations and anxiety.  He was hospitalized again 
between February and July 1975, and again between March 1978 
and May 1978, and diagnosed with chronic schizophrenia.  The 
veteran was also hospitalized at Western State Hospital in 
Stauton, Virginia, in 1979 and 1980.  

In a December 1982 rating decision, the veteran was granted a 
permanent and total disability for pension purposes for 
chronic paranoid schizophrenia rated as 100 percent disabling 
and for depressive neurosis rated as noncompensable, 
effective from May 1982.  The decision noted that the veteran 
had last worked as a janitor in 1980 and that a VA 
examination report showed a diagnosis of paranoid 
schizophrenia and that he was actively psychotic, had 
hallucinations, laughed to himself, had inappropriate and 
disjointed speech and had a history of violent outbursts.  
That decision also proposed that the veteran be considered 
incompetent due to his schizophrenia.  In January 1983, the 
RO received a reply from the veteran requesting that his 
mother handle his financial affairs, and a February 1983 
rating decision determined that the veteran was incompetent 
effective from February 25, 1983.

Between November 1982 and June 1984, the veteran had been 
hospitalized on two separate occasions for one- and two-month 
periods.  The impression from a June 1984 VA examination was 
history of chronic paranoid schizophrenia, which appeared to 
be in fair remission with medication.  An August 1984 rating 
decision continued the veteran's NSC pension.

A June 1986 VA neuropsychiatric examination report noted that 
the veteran had paranoid schizophrenia and was severely ill.  
Though he was somewhat better than described on previous 
examinations, noting that his schizophrenia was in remission 
and that he should continue on his medications, the examiner 
opined that the veteran clearly could not hold an independent 
job at that time.  The examiner added, however, that there 
was no evidence that the veteran was incompetent to handle 
his funds.

In a September 1986 rating decision, the RO continued the 
veteran's NSC pension, continued a noncompensable rating for 
depressive neurosis, assigned a 70 percent rating for 
paranoid schizophrenia, and found the veteran competent, 
effective from June 11, 1986.

An August 1990 neuropsychiatric examination report noted that 
veteran still reported being paranoid.  On examination, he 
had difficulty keeping his thoughts straight and his affect 
was slightly constricted but he was not flagrantly psychotic.  
His judgment and insight seemed superficially intact; his IQ 
seemed to be within the average range.  The veteran did not 
voice any suicidal or homicidal ideation.  The diagnosis 
included chronic paranoid schizophrenia in partial remission; 
best function in the past year was marginal.  An August 1990 
social and industrial survey indicated that the veteran's 
social and industrial impairment remained severe.  
  
In a September 1990 rating decision, the RO continued the 
veteran's NSC pension.

Subsequently, the veteran's NSC pension, however, was 
retroactively terminated effective February 1, 1989, because 
he had received income, which exceeded the maximum annual 
pension rate established by law for several years.

The veteran was hospitalized for three weeks for substance 
abuse at the VAMC in April and May 1995.

A January 1996 outpatient treatment report from the 
Rappahannock Area Community Services Board (RACSB) indicated 
that the veteran had been treated by RACSB since 1980.  The 
veteran was noted to be noncompliant with his medication, to 
have refused to participate in a substance abuse program, and 
to have missed both work and treatment appointments due to 
continued cocaine and alcohol use.  On examination, the 
veteran appeared mildly depressed and stated that he was 
unable to work and needed disability.  His physical status 
was within normal limits.  The diagnoses were dysthymic 
disorder, substance induced psychotic disorder and "alcohol 
with hallucinations."  The psychiatrist noted that he had 
worked with the veteran for fifteen years and that, on the 
few occasions of abstinence, the veteran was free of 
psychotic symptoms and that paranoid symptoms often result 
from his substance abuse. 

In an October 1996 rating decision, the RO denied entitlement 
to a NSC pension and assigned the veteran noncompensable 
ratings for paranoid schizophrenia and depressive neurosis 
and a 30 percent rating for not permanent dysthymic disorder 
and substance induced psychotic disorder, alcohol with 
hallucinations (willful misconduct).  

In February 1996, the veteran filed to reopen his claim for a 
NSC pension.  In October 1996, the veteran failed to report 
for a VA examination; no request to reschedule the 
examination was received.  In the absence of such a request 
or an indication that the veteran was willing to report for 
an examination, the RO considered the veteran's claim based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2000).  

In December 1996, the veteran was afforded VA general medical 
and mental disorders examinations.  The general medical 
examination report noted that the veteran had been treated 
for alcohol and cocaine dependence at the VAMC and that he 
denied blackouts, seizures, or delirium tremors.  That 
examination revealed no physical abnormalities.  At his 
mental disorders examination, the veteran reported that he 
had had a NSC pension until he was found to be working at 
Quantico doing warehousing, so his pension was discontinued.  
However, he lost that job for stealing from the post exchange 
(PX).  He had worked at various temporary positions but he 
had found that he was unable to sustain any working 
engagement that was too pressured or for too long a period of 
time, because he would begin to hear voices again when 
pressured and would find himself ruminating about suicide.  
On examination, the veteran was dressed appropriately, was 
cooperative and pleasant.  He did not show evidence of any 
cognitive deficits at that time.  The veteran described 
having some delusional material about people being after him 
and talking about him and spoke of hearing voices of a 
command nature and of having suicidal thoughts that were 
almost obsessive in nature.  He stated that the latter were 
not currently distressing him but that they do occur 
occasionally when his life becomes more stressful.  The 
veteran reported that he had begun to pick up his social 
interaction, was dating and had a girl friend.  He did not 
demonstrate any excessive anxiety in the interview nor was 
his affect showing severe depression.  The diagnosis was 
paranoid schizophrenia well maintained with medication.  The 
examiner opined that the veteran, as he was currently doing, 
could handle low pressure employment probably of a somewhat 
time limited nature.  In a February 1997 rating decision, the 
RO again denied entitlement to a pension.

In August 1998, the veteran testified at a Board hearing that 
he had worked temporary jobs following his dismissal at 
Quantico, that he was seen every three months for his 
psychiatric disorder, and that his treating psychiatrist at 
Rappahannock Area Community Mental Health Services (RACMHS) 
had determined in October 1997 that he was permanently 
disabled due to his schizophrenia.  

In a November 1998 opinion, the Board remanded the case to 
the RO for further development, which included obtaining 
treatment records from RACMHS and consideration by the RO of 
criteria for rating mental disorders that were in effect 
prior to November 7, 1996.

RACMHS treatment records from November 1988 to May 1999 show 
diagnoses of and treatment for paranoid schizophrenia, 
schizoaffective disorder, antisocial personality and alcohol 
and cocaine dependence and Global Assessment of Functioning 
scores ranging from 45 to 55.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126 (2000).  The veteran had a history 
of mental illness and cocaine and alcohol dependency.  
Symptoms included cognitive thinking, concentration and sleep 
problems, depression, suicidal ideation, hallucinations, 
talking to self, and hyperactivity.  An August 1996 letter 
from the veteran's RACMHS substance abuse case manger to a 
federal parole officer noted that the veteran had continued 
to be noncompliant having attended only four session of the 
counseling group and having been incarcerated.  The veteran's 
therapist had referred him to the jail's substance abuse case 
manager for services at the Rappahannock Regional Jail.  

An April 1999 letter from the veteran's RACMHS treating 
psychiatrist to his legal aid attorney noted that he had been 
treating the veteran for the past twenty years for paranoid 
schizophrenia.  He stated that the veteran had been more 
disabled by addiction, sociopathy, and malingering than by 
his disease and added, that if he would keep his appointments 
and take his medications, the veteran could work.  He opined 
that the veteran had lost jobs all his life "because he was 
too tired to go to work."  The psychiatrist pointed out that 
in the Army the veteran was AWOL three to four times; that 
later in life he was ruled not guilty by reason of insanity 
after stabbing a person in the back with a screwdriver; and 
that the veteran claimed he lost his last job at the Quantico 
PX warehouse because of his "ailment," which kept him from 
getting out of bed in the morning.  The veteran has been a 
chronic, recurrent abuser of alcohol and cocaine and his 
diagnoses had changed to schizoaffective disorder, antisocial 
personality and alcohol dependence.  The psychiatrist noted 
that new medication could be used to treat the veteran's 
disorder, which helps the negative symptoms of poor 
motivation, social withdrawal, apathy and inability to 
experience pleasure, but noted that the only one of those 
symptoms the veteran had was poor motivation and that he had 
never taken oral medication consistently.  The physician 
added that although the veteran was supposed to get an 
injection every two weeks, he only showed up about once a 
month to ask for other things, like court or disability 
reports.  He added that the veteran hears more voices before 
a report is needed.  The psychiatrist noted that the veteran 
could perform daily activities and that he took more interest 
in his personal appearance than do most people with 
schizoaffective disorder and that he left bills, shopping, 
cleaning, and cooking to his mother.  With regard to social 
function, the veteran had a girlfriend and friends who use 
drugs.  The psychiatrist noted that supervisors would expect 
more enthusiasm, but added that concentration, persistence 
and pace were very impaired.  He added that the veteran's 
work deteriorates when he fails to appear and employers 
become aware that his motivation is low.

In a January 2000 rating decision, using the rating criteria 
for mental disorders in effect prior to November 7, 1996, the 
RO assigned a 30 percent rating for paranoid schizophrenia 
and a noncompensable rating for depressive neurosis, 
effective June 5, 1996.  That decision also assigned a 30 
percent rating for non-permanent dysthymic disorder and a 
noncompensable rating for antisocial personality due to 
cocaine and alcohol abuse (willful misconduct).   

Following the January 2000 denial, the provisions of 
38 U.S.C.A. § 5107 were substantially revised by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  As the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VCAA also provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.
After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims have been 
properly developed to the extent possible.  In this regard, 
the Board acknowledges that both the veteran and his 
representative have requested another examination.  However, 
the Board observes that the veteran was afforded VA 
examinations in December 1996, which showed no physical 
disabilities, evaluated the veteran's psychiatric disorders 
and commented on the veteran's employability, and that this 
case was remanded to the RO for additional treatment records 
from the RAMHS, where the veteran has received on-going 
treatment since 1980.  The latter records include an April 
1999 statement from the veteran's treating psychiatrist that 
addresses the veteran's current psychiatric disabilities and 
his employability.  The Board finds in this case that the 
evidence provided by the veteran's psychiatrist, who has been 
treating the veteran for more than fifteen years, is of 
primary importance and, therefore, a remand for further 
development is not warranted.    

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (presently 
codified at 38 C.F.R. §§ 4.125-4.130 (2000)) (hereinafter 
referred to as "current" regulations).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board will analyze the 
veteran's claim under both sets of criteria to determine if 
one is more favorable to the veteran.  However, for the 
period of time prior to the effective date of current 
regulations, the veteran's symptomatology may be evaluated 
only pursuant to the (former) regulations then in effect.  

The Board notes that the veteran was advised of the current 
criteria in the June 1997 statement of the case and was 
advised of the former criteria in the more recent January 
2000 supplemental statement of the case.  As the RO has 
evaluated the veteran's claim under both the former and 
current rating criteria, the Board finds that there has been 
no prejudice to the appellant, nor have his procedural rights 
been abridged.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The evidence indicates that the veteran's psychiatric 
disability has been variously classified: paranoid 
schizophrenia/schizoaffective disorder, depressive neurosis, 
non-permanent dysthymic disorder and antisocial personality 
due to cocaine and alcohol abuse (willful misconduct).  In 
any event, the criteria for schizoaffective disorder 
(Diagnostic Code 9211) are identical to the criteria for 
paranoid schizophrenia (Diagnostic Code 9203) and would be 
rated as a psychotic disorder under the former rating 
criteria.  Similarly, the veteran's dysthymic disorder and 
depressive neurosis can be rated together as a psychoneurotic 
disorder under the former rating criteria (Diagnostic Code 
9405).  See 38 C.F.R. § 4.132 (1996).  

The Board notes that, to the extent that the veteran's 
alcohol and substance abuse influence his psychiatric 
capacity, his alcohol and substance abuse (and his antisocial 
personality due to such abuse) are the result of his own 
willful misconduct, and are not ratable for pension purposes.  
See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.301(c)(2)-(3).  There 
is no medical evidence of record to show that the veteran's 
alcoholism or drug abuse was caused or aggravated by his 
schizophrenia or depression.

Under the former regulations, a 30 percent evaluation is 
warranted for a psychotic disorder (for paranoid 
schizophrenia/schizoaffective disorder) upon a showing of 
definite impairment of social and industrial capability; a 50 
percent evaluation is warranted for considerable impairment 
of social and industrial capability.  A 70 percent evaluation 
is contemplated for symptomatology productive of severe 
impairment in social and industrial adaptability.  Assignment 
of the highest rating, a 100 percent evaluation, is warranted 
where there were active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Code 9203 (1996).

Also under the former regulations, a 30 percent evaluation 
for a psychoneurotic disorder (for dysthymic disorder and 
depressive neurosis) requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment. A 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment. 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  With regard to the word 
"definite," in a precedent opinion the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (Nov. 9, 1993). The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

According to the current regulations, as amended effective 
November 7, 1996, a psychiatric disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination." 38 C.F.R. 
§ 4.126(a) (2000).  Under the new criteria, all psychiatric 
disorders, whether they be psychotic or a psychoneurotic, are 
rated the same.  The rating criteria for psychiatric 
disorders are now found in 38 C.F.R. § 4.130 (2000).

Under the current regulations, a 30 percent evaluation is 
assigned if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9203, 
9211, 9326, 9433 (2000).

The veteran had been assigned a 30 percent rating by the RO 
for paranoid schizophrenia/schizoaffective disorder under the 
former regulations.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).  Based on the evidence of record, the Board finds 
that a 50 percent rating or higher is not warranted under the 
former criteria as the veteran has not demonstrated 
considerable impairment in his ability to establish or 
maintain relationships or his ability to work.  The Board 
observes that, in a January 1996 treatment record, the 
veteran's psychiatrist noted that he had worked with the 
veteran for fifteen years and that, on the few occasions of 
abstinence, the veteran was free of psychotic symptoms and 
that paranoid symptoms often result from his substance abuse.  
The December 1996 VA examiner noted that the veteran reported 
that his social interaction had picked up, that he was dating 
and that he had a girlfriend.  The diagnosis was paranoid 
schizophrenia well maintained with medication and the 
examiner opined that the veteran could handle low pressure 
employment of a somewhat time limited nature.  Even the 
veteran testified in August 1998 that he had held temporary 
jobs following his dismissal from his Quantico job.  Although 
the veteran maintained that his treating psychiatrist had 
determined that he was permanently disabled in October 1997, 
RACMHS records in early 1998 indicate that the veteran was 
told repeatedly that his psychiatrist did not say he was 
permanently disabled and, on the contrary, felt that the 
veteran could do some type of work.  This was confirmed by 
the psychiatrist's April 1999 statement, in which he opined 
that, if the veteran would keep his appointments and take his 
medications, he could work and that it was the veteran's 
addiction, sociopathy and malingering that disables him, not 
his schizophrenia/schizoaffective disorder.  The veteran had 
been a chronic, recurrent abuser of alcohol and cocaine and 
his diagnoses had changed to schizoaffective disorder, 
antisocial personality and alcohol dependence.  The veteran 
had a girlfriend and friends.  The psychiatrist noted that 
the veteran could perform daily activities and that he took 
more interest in his personal appearance than most people 
with schizoaffective disorder do.

The veteran had been assigned a 30 percent rating for 
dysthymia and a noncompensable rating for depressive neurosis 
by the RO under the former regulations.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  Based on the evidence of 
record, the Board finds that a 50 percent rating or higher is 
not warranted under the former criteria as the veteran has 
not demonstrated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment.  The 
veteran's diagnoses of dysthymia and depressive neurosis have 
been intertwined with the veteran's significant alcohol and 
drug abuse.  Symptoms of depression and dysthymia have been 
linked to the veteran's various unproductive behavioral 
patterns, including alcohol and drug use, poor job 
performance and demanding interactions with medical 
professionals.  As noted above, the December 1996 VA examiner 
reported that the veteran's social interaction had picked up, 
that he was dating and that he had a girlfriend.  The 
examiner also opined that the veteran could handle low 
pressure employment of a somewhat time limited nature, which 
was confirmed by his treating psychiatrist, who felt that the 
veteran could do some type of work.  His psychiatrist's April 
1999 statement indicated that, if the veteran would keep his 
appointments and take his medications, he could work and that 
it was the veteran's addiction, sociopathy and malingering 
that disables him, not his mental illness.  The psychiatrist 
noted that the veteran could perform daily activities and 
that he took more interest in his personal appearance than 
most people with schizoaffective disorder do.  The Board 
observes that the veteran's dysthymia and depressive disorder 
appear to exist due to the veteran's substance abuse and 
drug-seeking behavior and, as such, are not disabilities that 
are reasonably certain to last the remainder of the veteran's 
life.

Similarly, the veteran's paranoid 
schizophrenia/schizoaffective disorder, dysthymic disorder 
and depressive neurosis do not warrant a 50 percent or higher 
rating under the current criteria as they do not result in 
occupational and social impairment with reduced reliability 
and productivity.  In this regard, the Board observes that 
the veteran was dressed appropriately and was cooperative and 
pleasant at the December 1996 VA examination.  He did not 
show evidence of any cognitive deficits at that time; and 
that he did not demonstrate any excessive anxiety nor did his 
affect show severe depression.  The veteran's social 
interaction had picked up and he had a girlfriend.  The 
veteran was not subject to panic attacks.  The diagnoses of 
dysthymia and depressive neurosis have been intertwined with 
the veteran's significant alcohol and drug abuse.  The 
veteran has been described as having an antisocial 
personality disorder and appeared to have resumed alcohol and 
drug use when he was not incarcerated.  Reviewing the 
evidence of record, especially his treating psychiatrist's 
April 1999 statement, the Board finds that it is difficult to 
discern whether any of the veteran's depressive symptoms 
exist independent from his substance abuse and drug-seeking 
behavior.  In any event, the relevant medical evidence does 
not show that the veteran's psychiatric disorders are 
productive of more than definite social and industrial 
impairment or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety or chronic sleep 
impairment.  

Accordingly, neither the former or current regulations 
provide a basis for an increased rating for any of the 
veteran's psychiatric disabilities.  In summary, the veteran 
is assigned a 30 percent evaluation under Diagnostic Codes 
9203-9211 for paranoid schizophrenia/schizoaffective 
disorder, a 30 percent evaluation under Diagnostic Code 9405 
for dysthymic disorder, and noncompensable evaluations for 
depressive neurosis and antisocial personality due to cocaine 
and alcohol abuse under Diagnostic Codes 9405 and 9326, 
respectively.  The total combined evaluation is obtained by 
applying these figures to 38 C.F.R. § 4.25, Table I.  The 
result is a combined evaluation of 50 percent.  This clearly 
does not satisfy the first method for qualifying for NSC 
pension, which requires a 100 percent combined evaluation.  
With respect to the second method, where a veteran must have 
an individual rating of 40 percent and a combined percentage 
of 70 percent, as well as medical evidence of a lifetime 
impairment precluding employment, the veteran also does not 
qualify.  Not only does he fail to reach the 40 and 70 
percent standards, but there is also no evidence that the 
veteran as an individual is impaired for life to the degree 
that he is precluded from working.

Finally, the veteran is not entitled to NSC pension on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2).  The 
record does not establish that the veteran is precluded from 
being substantially gainfully employed by reason of his non-
misconduct NSC disabilities, age, occupational background or 
other related factors.  Although the veteran does not have a 
well-established work history, this appears to be due to his 
substance abuse, malingering and incarceration, rather than 
to any physical inability preventing him from obtaining 
employment.  He is not of advanced age, he has some 
education, and there is no indication he could not perform a 
job.  In fact, the veteran's treating psychiatrist has 
asserted he is capable of work, if he would keep his 
appointments and take his medications.   Referral for 
extraschedular consideration is not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for entitlement to a permanent 
and total disability rating for pension purposes.  
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 
4.16, 4.17.  Thus, the benefit of the doubt doctrine is not 
applicable, and the claim for a permanent and total 
disability for pension purposes must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Should his overall disability picture change in the future, 
he may always advance a new claim for NSC pension benefits. 


ORDER

A permanent and total disability for pension purposes is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

